DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 7 recite the limitation, “the exterior cover being openable and closable in a close position and an open position in which the exterior cover is opened for discharging a sheet that has passed through the fixing unit onto an inner side of the exterior cover”.  This language is cumbersome and unclear.  For the purpose of examination over prior art this limitation is interpreted as “the exterior cover being movable between a close position and an open position in which the exterior cover is opened for discharging a sheet that has passed through the fixing unit onto an inner side of the exterior cover”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 13 and 14 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2017/0010574 to Kinoshita et al..
Kinoshita teaches:
(claim 1)	An image forming apparatus (1) comprising: a fixing unit (94) that has a heating roller (96) configured to heat an unfixed image formed on a sheet (P), and a pressure roller (97) configured to sandwich and press the sheet with the heating roller (at nip 95), the fixing unit fixing the unfixed image to the sheet; 
an operation lever (50+70) that moves the pressure roller, the operation lever being movable to (1) a first position (FIG.8) for positioning the pressure roller at a first pressing position where the pressure roller presses the heating roller with a first pressing force [0044] and (2) a second position (FIG.7) for positioning the pressure roller at a second pressing position where the pressure roller presses the heating roller with a second pressing force smaller than the first pressing force [0050]; 
a housing that accommodates the fixing unit (FIG.1); 
an exterior cover (80) that is provided in the housing so as to be openable and closable and forms an exterior of the image forming apparatus (FIG.2), the exterior cover being openable and closable in a close position and an open position in which the exterior cover is opened for discharging a sheet that has passed through the fixing unit onto an inner side of the exterior cover [0060]; and 
an abutting portion (87) that is provided on the inner side of the exterior cover and abuts on the operation lever, wherein the abutting portion (1) abuts on the operation lever during movement of the exterior cover from the open position to the close position so as not to allow the exterior cover to be closed when the operation lever is located at the second position, and (2) does not abut on the operation lever during the movement of the exterior cover from the open position to the close position so as to allow the exterior cover to be closed when the operation lever is located at the first position (FIG.13-FIG.16)[0067-0068].
(claim 2)	The image forming apparatus according to claim 1, wherein the abutting portion is a plate-shaped rib extending in a direction perpendicular to a thickness direction of the exterior cover (FIG.2).
(claim 3)	The image forming apparatus according to claim 2, wherein a plurality of the ribs (82) is formed in the exterior cover for the one operation lever (FIG.2).
(claim 5)	The image forming apparatus according to claim 1, wherein, when the exterior cover is closed, a sheet that has passed through the fixing unit is discharged to a sheet discharge tray (98) provided in an upper portion of the image forming apparatus (FIG.1).
(claim 6)	The image forming apparatus according to claim 5, wherein the operation lever (1) is manually operated so as to be positioned at a first position when plain paper is discharged onto the inner side of the exterior cover that is open, and (2) is manually operated so as to be positioned at a second position when an envelope is discharged onto the inner side of the exterior cover that is open [0054, 0059].
(claim 7)	An image forming apparatus (1) comprising: a fixing unit (94) that has a heating roller (96) configured to heat an unfixed image formed on a sheet (P), and a pressure roller (97) configured to sandwich and press the sheet with the heating roller (at nip 95), the fixing unit fixing the unfixed image to the sheet [0036]; 
an operation lever (86) that moves the pressure roller, the operation lever being movable to (1) a first position for positioning the pressure roller at a first pressing position where the pressure roller presses the heating roller with a first pressing force (FIG.16) and (2) a second position for positioning the pressure roller at a second pressing position where the pressure roller presses the heating roller with a second pressing force smaller than the first pressing force (FIG.13); 
a housing that accommodates the fixing unit (FIG.1)[0036]; 
an exterior cover (80) that is provided in the housing so as to be openable and closable and forms an exterior of the image forming apparatus (FIG.2), the exterior cover being openable and closable in a close position and an open position in which the exterior cover is opened for discharging a sheet that has passed through the fixing unit onto an inner side of the exterior cover [0060]; and 
an abutting portion (87) that is provided on the inner side of the exterior cover and abuts on the operation lever, wherein the abutting portion abuts on the operation lever during movement of the exterior cover from the open position to the close position when the operation lever is located at the second position, and the abutting portion causes the operation lever to move from the second position to the first position with further movement of the exterior cover from the open position to the close position (FIG12-FIG.16).
(claim 8)	The image forming apparatus according to claim 7, wherein when the operation lever is located at the first position, the abutting portion does not abut on the operation lever during movement of the exterior cover from the open position to the close position [0066].
(claim 9)	The image forming apparatus according to claim 7, wherein an inclined surface is formed in the abutting portion, and the operation lever, after abutting on the inclined surface, rides on the inclined surface and moves to the first position as the exterior cover further moves toward the close position (FIG.13-FIG.15).
(claim 10)	The image forming apparatus according to claim 7, wherein the abutting portion is a plate-shaped rib extending in a direction perpendicular to a thickness direction of the exterior cover (FIG.2).
(claim 13)	The image forming apparatus according to claim 7, wherein, when the exterior cover is closed, a sheet that has passed through the fixing unit is discharged to a sheet discharge tray (98) provided in an upper portion of the image forming apparatus (FIG.1) [0036].
(claim 14)	The image forming apparatus according to claim 13, wherein the operation lever (1) is manually operated so as to be positioned at a first position when plain paper is discharged onto the inner side of the exterior cover that is open, and (2) is manually operated so as to be positioned at a second position when an envelope is discharged onto the inner side of the exterior cover that is open [0054, 0058].


Claim(s) 1, 2, 4, 5, 7, 9, 10, 12 and 13 is/are rejected under 35 U.S.C. 102(a) as being anticipated by US 2019/0049891 to Iikura.

Iikura teaches:
(claim 1)	An image forming apparatus (1) comprising: a fixing unit (20) that has a heating roller (201) configured to heat an unfixed image formed on a sheet, and a pressure roller (202) configured to sandwich and press the sheet with the heating roller (at nip N2), the fixing unit fixing the unfixed image to the sheet [0014]; 
an operation lever (23) that moves the pressure roller, the operation lever being movable to (1) a first position (FIG.4F) for positioning the pressure roller at a first pressing position where the pressure roller presses the heating roller with a first pressing force [0044] and (2) a second position (FIG.4A) for positioning the pressure roller at a second pressing position where the pressure roller presses the heating roller with a second pressing force smaller than the first pressing force [0035]; 
a housing (2) that accommodates the fixing unit (FIG.1) [0010]; 
an exterior cover (30) that is provided in the housing so as to be openable and closable and forms an exterior of the image forming apparatus, the exterior cover being openable and closable in a close position and an open position in which the exterior cover is opened for discharging a sheet that has passed through the fixing unit onto an inner side of the exterior cover [0016]; and 
an abutting portion (33) that is provided on the inner side of the exterior cover and abuts on the operation lever, wherein the abutting portion (1) abuts on the operation lever during movement of the exterior cover from the open position to the close position so as not to allow the exterior cover to be closed when the operation lever is located at the second position, and (2) does not abut on the operation lever during the movement of the exterior cover from the open position to the close position so as to allow the exterior cover to be closed when the operation lever is located at the first position (FIG.4A-FIG.4F)[0041-0046].
(claim 2)	The image forming apparatus according to claim 1, wherein the abutting portion is a plate-shaped rib extending in a direction perpendicular to a thickness direction of the exterior cover (FIG.2).
(claim 4)	The image forming apparatus according to claim 1, wherein the pressure roller is disposed below the heating roller in a vertical direction, and a gripping portion (236) of the operation lever is located lower in the vertical direction when the operation lever is located at the second position  than when the operation lever is located at the first position (see Fig. 4A and FIG. 4F).
(claim 5)	The image forming apparatus according to claim 1, wherein, when the exterior cover is closed, a sheet that has passed through the fixing unit is discharged to a sheet discharge tray provided in an upper portion of the image forming apparatus (FIG.1) [0015].
(claim 7)	An image forming apparatus (1) comprising: a fixing unit (20) that has a heating roller (201) configured to heat an unfixed image formed on a sheet, and a pressure roller (202) configured to sandwich and press the sheet with the heating roller (at nip N2), the fixing unit fixing the unfixed image to the sheet; 
an operation lever (23) that moves the pressure roller, the operation lever being movable to (1) a first position for positioning the pressure roller at a first pressing position where the pressure roller presses the heating roller with a first pressing force and (2) a second position for positioning the pressure roller at a second pressing position where the pressure roller presses the heating roller with a second pressing force smaller than the first pressing force [0035]; 
a housing (2) that accommodates the fixing unit (FIG.1); 
an exterior cover (30) that is provided in the housing so as to be openable and closable and forms an exterior of the image forming apparatus, the exterior cover being openable and closable in a close position and an open position in which the exterior cover is opened for discharging a sheet that has passed through the fixing unit onto an inner side of the exterior cover [0016]; and 
an abutting portion (33) that is provided on the inner side of the exterior cover and abuts on the operation lever, wherein the abutting portion abuts on the operation lever during movement of the exterior cover from the open position to the close position when the operation lever is located at the second position, and the abutting portion causes the operation lever to move from the second position to the first position with further movement of the exterior cover from the open position to the close position (FIG.4A-FIG.4F).
(claim 9)	The image forming apparatus according to claim 7, wherein an inclined surface is formed in the abutting portion, and the operation lever, after abutting on the inclined surface, rides on the inclined surface and moves to the first position as the exterior cover further moves toward the close position (FIG.4B-FIG.4E).
(claim 10)	The image forming apparatus according to claim 7, wherein the abutting portion is a plate-shaped rib extending in a direction perpendicular to a thickness direction of the exterior cover (FIG.2).
(claim 12)	The image forming apparatus according to claim 7, wherein the pressure roller is disposed below the heating roller in a vertical direction, and a gripping portion of the operation lever is located lower in the vertical direction when the operation lever is located at the second position than when the operation lever is located at the first position (see Fig. 4A and FIG. 4F).
(claim 13)	The image forming apparatus according to claim 7, wherein, when the exterior cover is closed, a sheet that has passed through the fixing unit is discharged to a sheet discharge tray provided in an upper portion of the image forming apparatus (FIG.1) [0015].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0010574 to Kinoshita et al..
 Regarding claim 11, Kinoshita teaches the image forming apparatus according to claim 10.  Although Kinoshita does not explicitly disclose a plurality of the ribs are formed in the exterior cover for the one operation lever, it would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Kinoshita to have a plurality of ribs as claimed, as a mere duplication of parts having a same expected result of serving as an abutting portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/              Primary Examiner, Art Unit 2852